McLaughlin, J. (dissenting):
I am of the opinion that the bequest of $250 to the trustees of Greenwood Cemetery, even though it be considered a “ moderate sum,” is subject to a transfer tax. It is a transfer of property to such trustees and comes within the provisions of the statute, hi or do I see how such bequest can be treated as “a part of her burial *46expenses.” The trustees are to take- the fund and invest it and apply the income derived therefrom, not to purchasing a burial plot, but to improving or keeping in good condition one which the testatrix owned'at the time of her death. The fact that the bequest is a small one is not controlling, nor do I think it affects the question. The property bequeathed passes to the trustees of the cemetery by virtue of the will of the decedent and the statute provides that all property passing .by will, -unless specifically exempt, is taxable, Such bequest is not specifically exempt, and, therefore, it seems to me that the surrogate was fight in imposing a tax upon it, and for that reason the order appealed from should be, affirmed.
■ ' Ingraham, J., concurred.
Order reversed and order qn report of appraiser affirmed. Settle order on notice.